Biton v Serour (2016 NY Slip Op 07115)





Biton v Serour


2016 NY Slip Op 07115


Decided on November 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 1, 2016

Tom, J.P., Mazzarelli, Richter, Manzanet-Daniels, Webber, JJ.


2007 161689/14

[*1]Tami Tal Biton, et al., Plaintiffs-Respondents,
vSameh S. Serour, et al., Defendants-Appellants.


Gallo Vitucci Klar LLP, New York (Jared Arthur Turco of counsel), for appellants.
Halperin & Halperin, P.C., New York (Jeffrey Weiskopf of counsel), for respondents.

Appeal from order, Supreme Court, New York County (Leticia M. Ramirez, J.), entered March 9, 2016, which, to the extent appealed from as limited by the briefs, restricted infant plaintiff's deposition testimony to the issue of damages, unanimously dismissed, without costs.
The compliance order on appeal is not appealable as of right because it did not decide a motion made on notice, nor did
defendants make a motion seeking leave to appeal (see CPLR 5701[a][2]; Diaz v New York Mercantile Exch., 1 AD3d 242, 243 [1st Dept 2003]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 1, 2016
CLERK